AMENDED ORDER

This is before the Court on The Florida Bar’s Petition for Contempt and Order to Show Cause.
The Court having issued its Order to Show Cause to respondent and respondent having failed to file a response to said Order to Show Cause,
IT IS ORDERED that respondent is held in contempt of this Court’s order. As a sanction, respondent is suspended from the practice of law for three years. Respondent is currently suspended; therefore this suspension is effective immediately. Respondent shall fully comply with Rule Regulating the Florida Bar 3 — 5.1(h). Further, respondent shall remain suspended until he has certified compliance with the Court’s order in SC15-130, and until further order of this Court.
Judgment is entered for The Florida Bar, 651 East Jefferson Street, Tallahassee, Florida 32399-2300, for recovery of costs from Manuel R. Lopez in the amount of $1,250.00, for which sum let execution issue.
LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, POLSTON, and PERRY, JJ., concur.